DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-4 and 6-14 are pending in this application.  
	Claims 1-4 and 6-12 are currently amended.
	
	Claim 5 is cancelled.

	Claims 13-14 are new.


Response to Arguments
Applicant’s arguments, see Remarks, filed 04/18/2022, with respect to claims 1-11 Interpreted under 35 U.S.C 112(f) have been fully considered and are persuasive.  Based on new amendments, claims 1-11 no longer invokes 35 U.S.C 112(f). Thus, the 35 U.S.C 112(f) Interpretation of claims 1-11 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 04/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of claim(s) 1-12 under Hasegawa (US PG. Pub. 2017/0269882 A1) have been fully considered and are persuasive.  Thus, the 35 U.S.C 102(a)(1) rejection(s) of claims 1-12 has been withdrawn.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-5 and 6 -14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 lines 9-10 it is unclear what is meant by “transmit the converted second PDL data to the server system with data, wherein the server system does not convert the second PDL data in accordance with the data”. Based on the claim language used, one of ordinary skill in the art would not be able to distinguish which “data” is being referenced in the above claim limitation with regards to “with data” in line 9 and “with the data” in line 10, since the claim limitations of claim 1 references both “print data” and “first PDL data”. Thus, clarification of the claim language is required in order to specify which “data” is being referred to in the limitation of claim 1. Examiner will interpret the following limitation as: “transmit the converted second PDL data to the server system with print data, wherein the server system does not convert the second PDL data in accordance with the print data”.

In claim 8 lines 7-9 it is unclear what is meant by “receive a second PDL data from the information processing apparatus with data, wherein the server system does not convert the received second PDL data in accordance with the received data”. Based on the claim language used, one of ordinary skill in the art would not be able to distinguish which “data” is being referenced in the above claim limitation with regards to “with data” in lines 7-8 and “received data” in line 9, since the claim limitations of claim 8 references both “print data” and “first PDL data”. Thus, clarification of the claim language is required in order to specify which “data” is being referred to in the limitation of claim 8. Examiner will interpret the following limitation as: “receive a second PDL data from the information processing apparatus with print data, wherein the server system does not convert the received second PDL data in accordance with the received print data”.

In claim 11 lines 6-7 it is unclear what is meant by “receive print data from an information processing apparatus without receiving data”. Applicant’s spec par [0112], [0148] provides a brief description with regard to “a case where the print extension application 1052 generates PDL data, the cloud print service 500 transmits the PDL data and the print setting to the print apparatus without generating the PDL data.”… “the client computer 100 may perform the PDL conversion processing by transmitting print data to the PDL conversion service 600 without involving the cloud print service 500.”, however, one of ordinary skill in the art would not be able to interpret receive print data from an apparatus without receiving data. Examiner will interpret the following limitation as: receive print data from an information processing apparatus without receiving first PDL data).

In claim 11 line 12 it is unclear what is meant by “receive print data from the information processing apparatus with the data”. Based on the claim language used, one of ordinary skill in the art would not be able to distinguish which “data” is being referenced in the above claim limitation, since the claim limitations of claim 11 references both “print data” and “first PDL data”. Thus, clarification of the claim language is required in order to specify which “data” is being referred to in the limitation of claim 11. Examiner will interpret the following limitation as: “receive print data from the information processing apparatus with the first PDL data”.

In claim 11 lines 13-15 it is unclear what is meant by “transmit the print data received with the data to a second server system, wherein the second server system converts the transmitted print data into second PDL data”. Based on the claim language used, one of ordinary skill in the art would not be able to distinguish which “data” is being referenced in the above claim limitation, since the claim limitations of claim 11 references both “print data” and “first PDL data”. Thus, clarification of the claim language is required in order to specify which “data” is being referred to in the limitation of claim 11. Examiner will interpret the following limitation as: “transmit the print data received with the first PDL data to a second server system, wherein the second server system converts the transmitted print data into second PDL data”.


In claim 12 lines 9-11 it is unclear what is meant by “transmitting the converted second PDL data to the server system with data, wherein the server system does not convert the second PDL data in accordance with the data”. Based on the claim language used, one of ordinary skill in the art would not be able to distinguish which “data” is being referenced in the above claim limitation with regards to “with data” in line 9 and “data” in line 10, since the claim limitations of claim 12 references “print data”, “first PDL data” and “second PDL data”. Thus, clarification of the claim language is required in order to specify which “data” is being referred to in the limitation of claim 8. Examiner will interpret the following limitation as: “transmitting the converted second PDL data to the server system with print data, wherein the server system does not convert the second PDL data in accordance with the first PDL data”.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the first print apparatus" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 8 recites the limitation "the printing apparatus" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claims 9-10 are rejected under 35 U.S.C. 112(b) based on their respective dependencies.

Allowable Subject Matter

17.	Claims 1-4 and 6-14 are objected to but would be allowable if rewritten to overcome the 35 USC 112 (b) rejection(s).
 
18.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to Claim 1, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  
In particular, the prior art(s) searched and cited do not disclose and would not have rendered obvious, the claimed limitations: 
“An information processing apparatus communicating with a server system capable of converting print data received from the information processing apparatus into first PDL data and transmitting the converted first PDL data to a printing apparatus, the information processing apparatus comprising a controller configured to:
convert print data into second PDL data;
transmit the converted second PDL data to the server system with data, wherein the server system does not convert the second PDL data in accordance with the data; and
transmit print data to the server system without converting the transmitted print data to the second PDL data, wherein the data is not transmitted to the server system even if the print data is transmitted to the server system.”. The closest prior art reference of Hasegawa (US PG. Pub. 2017/0269882 A1), teaches in Sect. [0052], When the print button 703 is pressed, print processing is performed according to the transition illustrated in FIG. 5A. First, the application B 212 passes, to the printing system 210, a file that is able to be processed by a printing system and issues a printing instruction to the printing system 210. The printing system 210 displays a print setting UI of a printing system, and converts print data received from the application B 212 into PDF data. Then, the printing system 210 sends a printing instruction and PDF data to the print plug-in 215. The print plug-in 215, having received the PDF data, converts the PDF data into PDL data. Then, the print plug-in 215 transmits the PDL data to a printer to perform print processing. The print plug-in 215 returns a status about print processing to the printing system 210, and the printing system 210 reflects a result of printing in the UI. 


 	However, Hasegawa does not remedy the deficiencies as claimed, since the invention requires “convert print data into second PDL data; transmit the converted second PDL data to the server system with data, wherein the server system does not convert the second PDL data in accordance with the data; and transmit print data to the server system without converting the transmitted print data to the second PDL data, wherein the data is not transmitted to the server system even if the print data is transmitted to the server system.” Instead Hasegawa teaches “the print plug-in 215 receives PDF-converted print data from the printing system 210, and behaves as a driver to perform printing. The print plug-in 215 includes various modules including a print job generation module 216 to a network module 219 and a manifest file 220. (See Sect. [0042] of Hasegawa). Hence, Hasegawa fails to explicitly teach, at least in part, “convert print data into second PDL data; transmit the converted second PDL data to the server system with data, wherein the server system does not convert the second PDL data in accordance with the data; and transmit print data to the server system without converting the transmitted print data to the second PDL data, wherein the data is not transmitted to the server system even if the print data is transmitted to the server system”
	
19.	Therefore, the limitation(s) and combinations thereof, were not found in any prior art searched or cited as required by the independent claim 1 and similar in independent claims 8, 11 and 12.

20.	It follows that claims 2-4, 6-7, 9-10 and 13-14 are inherently objected to based on their respective claim dependencies.

Cited Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando et al. (US PG. Pub. 2017/0220304 A1) discloses An information processing device comprising circuitry configured to: acquire identification information for identifying a model; acquire attribute information indicating an attribute of each of a plurality of programs applicable to the model, based on the identification information; and select a program to be installed from the plurality of programs, based on a priority order that is determined in advance for the attribute information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677